DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-9 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Regarding claim 5, the specification does not disclose how the guide plates are provided swingably about an axis in an upward-downward direction of the support arm.  Although Figures 6A and 6B show the arm 14A being rotatable, there is no discussion of the mechanisms to enable such a rotation, and the other drawings of arm 14 in Figures 3 and 4 show the arms being secured to fan frame 13, which would prevent the arms from being rotatable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 9,764,833 to Tighe.

Regarding claim 1, Tighe discloses a multi-rotor helicopter (aircraft 100) comprising:
An airframe that is a device main body (fuselage 107), and a plurality of fan units configured to raise the airframe (rotor assemblies 101, 102),
Wherein each of the plurality of fan units has a fan frame supported by the airframe (see Figure 2), a propeller axially supported by a support arm integrated with the fan frame (booms 114) and configured to generate a lifting power and a propulsion power by rotation (vertical lift rotor assemblies 101 and 102), a drive motor drive to rotate the propeller (column 4, lines 59-60 disclose “each vertical lift rotor assembly 101, 102 includes a rotor and a motor”), and a motor driver configured to control a driving current supplied to the drive motor and control rotation of the propeller (column 5, lines 22-24 disclose “Rotor controller assemblies 506 include devices for controlling motor operation for rotor assemblies 101, 102, and may include a computer or other control system”), and
The propeller of the fan unit is provided at a position below the motor driver (see Figures 10A and 10B).

Regarding claim 2 (dependent on claim 1), Tighe discloses the support arm being configured to support the motor driver has guide plates configured to guide an air flow suctioned from above the propeller to the motor driver.  Figures 5G and 10A shows the sides of the inlets forming guide plates, and column 11, lines 10-14 disclose “cooling air is pulled through the mounting boom 1000 by the vertical lift assemblies 101, 102, respectively, via inlets 1002, 1004 at the top of the boom 1000 and out through the bottom of boom 1000, as indicated by the large downward arrows originating at inlets 1002, 1004”.

Regarding claim 3 (dependent on claim 2), Tighe discloses the guide plates are disposed parallel to each other with a gap therebetween in a direction along a surface crossing a rotational central axis of the propeller, and the motor driver is disposed in a gap portion indicating this gap.  Figure 5G shows the guide plates being parallel to each other with a gap, Figures 6-10B show the surface crossing a rotational central axis of the propellers, and Figure 5F shows controller components 524 being disposed within the gap.

Regarding claim 4 (dependent on claim 2), Tighe discloses the support arm having the guide plates disposed in a forward-rearward direction of the airframe.   Figures 1-4 show booms 114 and boom attachment interface 206 being in a forward-rearward direction of the airframe and Figures 5E and 5F show the side plates running in the forward-rearward direction of the boom attachment interface.

Regarding claim 6 (dependent on claim 1), Tighe discloses the airframe having a canopy (cockpit area 112) and is provided on a lower section of the fan unit (see Figures 2 and 3).

Regarding claim 7 (dependent on claim 2), Tighe discloses the plurality of fan units are disposed to be symmetrical with each other when seen in a plan view with respect to the airframe (see Figure 1), and disposed such that the guide plates of the support arms are provided in the plurality of fan units are symmetrical to each other when seen in a plan view with respect to the airframe (Figures 5B and 5E shows the sides of air inlet 514 being disposed along the longitudinal axis of the boom arms, which would place them symmetrical with each other when placed along the booms as shown in Figure 1).

Regarding claim 8 (dependent on claim 7), Tighe discloses the guide plates are disposed in a direction approaching a center of the plurality of fan units from a rotational central axis.  Figures 5A-5D show the sides of air inlets 516 approaching a center of the plurality of fan units from a rotational central axis.

Regarding claim 9, Tighe discloses a cooling method of a multi-rotor helicopter (aircraft 100) in a flight vehicle comprising an airframe that is a device main body (fuselage 107), and a plurality of fan units configured to raise the airframe (rotor assemblies 101, 102), 
Wherein each of the plurality of fan units has a fan frame supported by the airframe (see Figure 2), a propeller supported by a support arm integrated with the fan frame (booms 114) and configured to generate a lifting power and a propulsion power by rotation (vertical lift rotor assemblies 101 and 102), a drive motor drive to rotate the propeller (column 4, lines 59-60 disclose “each vertical lift rotor assembly 101, 102 includes a rotor and a motor”), and a motor driver configured to control a driving current supplied to the drive motor and control rotation of the propeller (column 5, lines 22-24 disclose “Rotor controller assemblies 506 include devices for controlling motor operation for rotor assemblies 101, 102, and may include a computer or other control system”), and
The method comprising: providing the support arm at a position above the propeller that becomes a suction side of the propeller (column 11, lines 10-14 disclose “cooling air is pulled through the mounting boom 1000 by the vertical lift assemblies 101, 102, respectively, via inlets 1002, 1004 at the top of the boom 1000 and out through the bottom of boom 1000, as indicated by the large downward arrows originating at inlets 1002, 1004), and supporting the motor driver using the support arm at the position thereabove (see Figures 10A and 10B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 USC 103 as being unpatentable over US Patent Number 9,764,833 to Tighe.

Regarding claim 5 (dependent on claim 2), Tighe does not disclose the guide plates are provided swingably about an axis in an upward-downward direction of the support arm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the boom arms adjustable for different rotor configurations, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642